DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites the limitation, "automatic gain control (AGC) module configured to amplify incoming RF signals and filter an unwanted RF signals prior to digitization.". Claim 3 should remove the “an” in front of RF signals and should recite, “automatic gain control (AGC) module configured to amplify incoming RF signals and filter unwanted RF signals prior to digitization.”
 Appropriate correction is required.
Claim 5 objected to because of the following informalities:  Claim 5 recites, "a digital-to-analog converter (DAC) configured to convert one or more digitally processor signals from the AJ processor to an analog domain". The reference to “the AJ processor” should be re-written to “the AJ signal processing unit” to stay consistent with the terminology used in claim 1 and ensure clarity. 
Appropriate correction is required.
Claim 5 objected to because of the following informalities:  Claim 5 is grammatically incorrect when it recites, "to convert one or more digitally processor signals".  The claim should recite, "to convert one or more digitally processed signals". 
Appropriate correction is required.

Claim 6 objected to because of the following informalities:  Claim 6 recites an "IF frequency" in "wherein the DAC is a single channel DAC configured to convert digitally AJ processed signals to an IF frequency". The acronym “IF” has not been defined prior to its use. The acronym should be defined at its first occurrence which is in claim 6. 
 Appropriate correction is required.
Claim 9 objected to because of the following informalities:  Claim 9 recites, "the narrowband digital receiver signal processor" in "or convert bit resolution from high precision to low precision reducing power consumption in the narrowband digital receiver signal processor.".  The claim should remove the word “narrowband” in front of digital processor to stay consistent with the terminology at the beginning of the claim and to ensure clarity of the claim. Appropriate correction is required.
Claim 14 objected to because of the following informalities:  Claim 14 recites, " A system, comprising: a dual channel wide dynamic range radio frequency (RF) frond end" where "frond end" is mis-spelled and should recite, "front end". The limitation should be re-written to, " A system, comprising: a dual channel wide dynamic range radio frequency (RF) front end".  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  Claim 14 recites the acronym "BOC" in "a dual channel wide dynamic range radio frequency (RF) frond end and automatic gain control (AGC) unit that receives a narrowband BOC signal.". The acronym “BOC” has not been defined prior to its use. The acronym should be defined at its first occurrence which is in claim 14. 

Claim 18 objected to because of the following informalities:  Claim 18 recites, the limitation "a low J/S" in "The system of claim 15, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low J/S.". The term “J/S” has not been defined prior to its first occurrence. Perhaps the applicant is referring to “Jammer to Signal power ratio” and should recite the entire term like the applicant did in claim 12.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  Claim 21 recites the limitation "the operations" in "The method of claim 20, wherein the operations further include performing a FFT or a DFT.".  The limitation should recite “the multiply and accumulate operations” to be consistent with the terminology used in claim 20 and to ensure clarity. 
Appropriate correction is required.
Claim 21 objected to because of the following informalities:  Claim 21 recites the acronyms "FFT" and "DFT" without defining them. All acronyms should be defined at their first occurrence.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
"an antijam (AJ) signal processing unit" in claims 1, 3, 4, 5 and 7 
“automatic gain control (AGC) module” in claim 3
“automatic gain control (AGC) unit” in claim 14 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 9 and 10 recite the limitation "the narrowband digital receiver".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is unclear when it recites that “a first low pass anti-aliasing filter and a second low pass anti-aliasing filter is placed prior to digitization by a first dual channel high precision analog-to-digital converter (ADC) and a second dual channel high precision ADC, both of which have 18 or more bits.” It is unclear if the first low pass anti-aliasing filter and the second low pass anti-aliasing filter are both placed “prior to digitization by a first dual channel high precision ADC and a second dual channel high precision ADC, both of which have 18 or more bits” or if the are each respectively placed, where the first low pass anti-aliasing filter is placed “prior to digitization by a first dual channel high precision analog-to-digital converter (ADC)” and the second low pass anti-aliasing filter is placed  prior to “a second dual channel high precision ADC.” The wording of the claim causes confusion and should be clear as to what is distinctly claimed in the invention. Therefore, claim 16 is rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 20060125688 A1).
Regarding claim 1, 
A narrowband anti-jam signaling system (Paragraph 0004, The present invention relates generally to a system and method for an analog to digital (A/D) converter, and in particular, to a system and method for managing a bit-depth requirement for an A/D converter in a GPS receiver intended for operation in a high jamming environment.”; and Paragraph 0036, “The processing impact is measured (even for a narrow-band jammer) in terms of an equivalent total wide-band noise in the signal-detection processing module 105.”; therefore, the system includes a “narrow-band” anti-jam signaling system), comprising: 
an antijam (AJ) signal processing unit (FIG. depicts element 206, “Jam-Suppression Processing” module) configured to suppress a jammer power down to a predetermined level of the narrowband AJ signaling system (Paragraph 0029, “Jam-suppression processing module 206 has input jammer power J, output (i.e. suppressed) power {tilde over (J)}”); and 
(Paragraph 0009, “FIG. 1 is a block diagram of a conventional GPS receiver. Shown in FIG. 1 is antenna ANT for receiving an input signal.”), wherein 
an input to the AJ signal processing unit is configured to receive samples (Paragraph 0009, “According to this conventional structure, the full in-band jamming signal is present at the A/D converter 103 and must be processed by the A/D converter 103, resulting in a sampled/quantized signal output from the A/D converter 103.”) from a high-precision analog-to-digital converter (ADC) (Fig. 2 depicts the input to element 206 as the output from the A/D converter, element 205; and Paragraph 0032, “As discussed earlier, reducing the number of bits Nbits of the A/D converter 205 improves the overall performance of the GPS receiver.”, therefore, it is a high-precision A/D converter), 
the AJ signal processing unit is configured to process the samples to reduce contribution due to jamming (Paragraph 0009, “The processing of the full in-band jamming signal along with the GPS signal in the A/D converter 103 results in a much weaker GPS signal in the sampled/quantized signal being available to subsequent jam suppression processing module 104”), and 
the narrowband signal receiver is configured to receive the processed samples with reduced contribution from jamming (Paragraph 0030, “The jam-suppressed signal output from the jam-suppression processing module 206 is then subject to further conventional processing. All processing downstream from A/D converter 205 is generally conventional processing for a digital GPS receiver correcting for jamming signals.”).  


Regarding claim 2, Henderson further discloses
The system of claim 1, wherein the predetermined level is determined by a thermal noise floor of the narrowband digital receiver (Paragraph 0041, “For smaller jammer power, the factors go through a transition region and reduce rapidly to unity (i.e. no impact) as the post-suppression jamming signal becomes smaller than receiver thermal noise.”).  

Regarding claim 3, Henderson further discloses 
The system of claim 1, wherein the antijam signal processing unit comprises a wide dynamic range radio frequency (RF) front end (FIG.2, the “Filtering/Down-Conversion” module, element 202) and automatic gain control (AGC) module (FIG. 2, the “Auto Gain Control” module, element 203) configured to amplify incoming RF signals and filter an unwanted RF signals prior to digitization (Paragraph 0025, “The AGC 203 is an amplifier that maintains the power level of the input signal within a dynamic range of the A/D converter 205. By maintaining the power level, the AGC 203 performs two important functions. First, the AGC 203 prevents clipping of the input signal. This is important since the GPS signal portion is effectively removed from the digitized signal in any clipped portion. Second, the AGC 203 ensures that the input signal utilizes the entire dynamic range of the A/D converter 205 for providing optimal resolution in the digitized output. In addition, the AGC 203 also sets the average power {overscore (P)} of the input signal, which is used for further processing.”).  



Regarding claim 9, Henderson further discloses 
The system of claim 1, wherein the narrowband signal receiver comprises a digital receiver signal processor configured to 
acquire a narrowband signal, perform code and carrier tracking, and demodulate data from the signal (Paragraph 0055, “The argument is based on carefully separating the noise effects. A central result is that the pure tone jamming signal appears in the system in two different forms. Ahead of multiplication by the local code (in particular, at the point of operation of the A/D converter 205), the signal is deterministic and highly correlated and makes no contribution to the signal variance. After multiplication by the pseudo-random P(Y) code, the jamming signal is converted into a noise like signal, and makes a significant contribution to the variance of the system output. The addition of a noise-like signal ahead of the A/D converter allows it to "split the difference," adding noise that has a significant impact on the variance that determines the A/D converter bit requirement but that has only minimal impact on the variance of the system output.”), or 
convert bit resolution from high precision to low precision reducing power consumption in the narrowband digital receiver signal processor (Fig. 2 depicts the input to element 206 as the output from the A/D converter, element 205; and Paragraph 0032, “As discussed earlier, reducing the number of bits Nbits of the A/D converter 205 improves the overall performance of the GPS receiver.”).  

Regarding claim 10, Henderson further discloses 
(Paragraph 0032, “The first two parameters determine the signal structure of the processing, and within the determined structure, the number of bits Nbits of the A/D converter 205 is determined. As discussed earlier, reducing the number of bits Nbits of the A/D converter 205 improves the overall performance of the GPS receiver.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 20060125688 A1) in view of Dafesh (US 9654158 B2).

Regarding claim 5, Henderson discloses 
The system of claim 1. However, Henderson fails to disclose, wherein the antijam signal processing unit comprises a digital-to-analog converter (DAC) configured to convert one or more digitally processor signals from the AJ processor to an analog domain. 
Dafesh discloses, 
 wherein the antijam signal processing unit comprises a digital-to-analog converter (DAC) configured to convert one or more digitally processor signals from the AJ processor to an analog domain (Paragraph 212, “After passing through the processor, the processed in-phase and quadrature baseband signals are converted back to an IF carrier where they are converted to analog signals before using a digital-to-analog converter (DAC) and translating the signals back to RF using an upconverter before they enter an RF receiver. FIG. 5F illustrates an alternative implementation in which the signals are converted to and from I/Q (baseband) in the RF domain. In this implementation, the I and Q signals are digitized using two ADCs (one for I and one for Q), then processed directly by the processor (e.g., in accordance with method 500 described above with reference to FIG. 5B) without further translation. After passing through the processor [tantamount to AJ processor], the processed I and Q signals are converted to the analog domain using two DACs.”).  

	It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Henderson with Dafesh to include the features of: wherein the antijam signal processing unit comprises a digital-to-analog converter (DAC) configured to convert one or more digitally processor signals from the AJ processor to an analog domain. Both Henderson and Dafesh are considered analogous arts as they both disclose systems and methods for a GPS receiver comprising an ant-jamming processing unit to reduce interference in a desired signal. Henderson is very similar to the instant application as it discloses in Fig. 2 a very similar architecture as disclosed by the applicant in Fig. 1 of the instant application’s specification. Both the instant application and Henderson have a RF front end, an AGC unit which then proceeds to an ADC and following by an anti-jamming processor unit which provides digitized samples for further processing. However, Henderson fails to disclose, wherein the antijam signal processing unit comprises a digital-to-analog converter (DAC) configured to convert one or more digitally processor signals from the AJ processor to an analog domain. Dafesh discloses this feature. Dafesh is also very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. Dafesh specifically discloses the use of a DAC to convert one or more digital processing signals from digital to an analog domain. In doing so the digitized signals can be converted to I and Q channel baseband frequencies for better spectral analysis. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Henderson with Dafesh to incorporate the features mentioned above. The incorporation of such features would allow for the digitized 


Regarding claim 6, the combination of Henderson and Dafesh discloses 
The system of claim 5. However, Henderson fails to disclose, wherein the DAC is a single channel DAC configured to convert digitally AJ processed signals to an IF frequency or a multi- channel DAC or a plurality of DACs configured to convert the digitally processed I and Q channel signals to I and Q channel baseband frequencies. 
Dafesh discloses, 
wherein the DAC is a single channel DAC configured to convert digitally AJ processed signals to an IF frequency or a multi- channel DAC or a plurality of DACs configured to convert the digitally processed I and Q channel signals to I and Q channel baseband frequencies (Paragraph 212, “After passing through the processor, the processed in-phase and quadrature baseband signals are converted back to an IF carrier where they are converted to analog signals before using a digital-to-analog converter (DAC) and translating the signals back to RF using an upconverter before they enter an RF receiver. FIG. 5F illustrates an alternative implementation in which the signals are converted to and from I/Q (baseband) in the RF domain. In this implementation, the I and Q signals are digitized using two ADCs (one for I and one for Q), then processed directly by the processor (e.g., in accordance with method 500 described above with reference to FIG. 5B) without further translation. After passing through the processor, the processed I and Q signals are converted to the analog domain using two DACs.”).  



Regarding claim 7, Henderson discloses
The system of claim 1.  However, Henderson fails to disclose, wherein the antijam signal processing unit comprises a RF upconverter configured to upconvert processed digital signals from an IF frequency or from baseband I and Q channels. 
Dafesh discloses, 
wherein the antijam signal processing unit comprises a RF upconverter configured to upconvert processed digital signals from an IF frequency or from baseband I and Q channels (Fig. 1B depicts, an optional D/A convertor followed by an upconverter to upconvert the processed digital signals).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Henderson with Dafesh to include the features of: wherein the antijam signal processing unit comprises a RF upconverter configured to upconvert processed digital signals from an IF frequency or from baseband I and Q channels. Both Henderson and Dafesh are considered analogous arts as they both disclose systems and methods for a GPS receiver comprising an ant-jamming processing unit to reduce interference in a desired signal. Henderson is very similar to the instant application as it discloses in Fig. 2 a very similar . 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 20060125688 A1) in view of Lin (US 20180205412 A1).

Regarding claim 4,  Henderson discloses
However, Henderson fails to disclose wherein the AJ signal processing unit comprises a plurality of ADC channels comprising of 
38at least one channel configured to provide high precision digitization of a narrowband signal followed by a narrowband signal receiver, and 
at least one channel configured to provide low precision analog to digital conversion followed by a wideband signal receiver.  
Lin discloses, 
wherein the AJ signal processing unit comprises a plurality of ADC channels (FIG. 2 depicts a plurality of ADC channels) comprising of 
38at least one channel configured to provide high precision digitization of a narrowband signal followed by a narrowband signal receiver (Referring to FIG. 2, paragraph 0035, “The narrow band path include Complex BPF 213 and Complex ADC 216.” and “In at least one embodiment, binary selection between wide band path and narrow band path, is utilized. Additional programmability to adjust bandwidth within a selected path is available. For example, filter bandwidth of the I_LPF 211 and Q_LPF 212 are programmable (e.g., in the range of 6-20 MHz with a resolution of 2 MHz). Noise shaping bandwidth of Sigma Delta ADCs I_ADC 214 and Q_ADC 215 may be programmable as well. Dynamic range of the I_LPF 211 and Q_LPF 212 may also be programmable by changing the sampling frequency of the filter. The use of programmability has two advantages: first advantage is targeting intentional reduction of bandwidth to increase the link budget with tradeoff of data rate and the second advantage is autonomously trying to match remote transmit bandwidth to achieve an optimum performance.”), and 
(Referring to FIG. 2, paragraph 0035, “The I_LPF 211, the I-ADC 214, the Q_LPF 212 and the Q-ADC 215 represent a wide band path.” and Paragraph 0036, “In at least one embodiment, binary selection between wide band path and narrow band path, is utilized. Additional programmability to adjust bandwidth within a selected path is available. For example, filter bandwidth of the I_LPF 211 and Q_LPF 212 are programmable (e.g., in the range of 6-20 MHz with a resolution of 2 MHz). Noise shaping bandwidth of Sigma Delta ADCs I_ADC 214 and Q_ADC 215 may be programmable as well. Dynamic range of the I_LPF 211 and Q_LPF 212 may also be programmable by changing the sampling frequency of the filter. The use of programmability has two advantages: first advantage is targeting intentional reduction of bandwidth to increase the link budget with tradeoff of data rate and the second advantage is autonomously trying to match remote transmit bandwidth to achieve an optimum performance.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Henderson with Lin to incorporate the features of: wherein the AJ signal processing unit comprises a plurality of ADC channels comprising of 38at least one channel configured to provide high precision digitization of a narrowband signal followed by a narrowband signal receiver, and at least one channel configured to provide low precision analog to digital conversion followed by a wideband signal receiver.  Both Henderson and Lin are considered analogous arts as they both disclose receivers configured to receive signals (narrow-band or wide-band) and to provide specified digitization of the signals based on “The use of programmability has two advantages: first advantage is targeting intentional reduction of bandwidth to increase the link budget with tradeoff of data rate and the second advantage is autonomously trying to match remote transmit bandwidth to achieve an optimum performance.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify Henderson with Lin to incorporate the features mentioned above. The incorporation of these features would allow for a better analysis of wideband and narrowband signals and thus lead to a more efficient system. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 20060125688 A1) in view of Simic (US 20090268788 A1).

Regarding claim 8, Henderson discloses
(Paragraph 0046, “The A/D converter operation occurs after down conversion and low-pass filtering. Multiplication by the local code and summation produces the I and Q summation values passed to subsequent processing. Determining the number of bits Nbits for the A/D converter proceeds as follows.”). However, Henderson fails to disclose,  wherein 39the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits.  
Simic discloses, 
wherein 39the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits (Paragraph 0112, “Such attenuation may be performed on the signal in the analog domain and/or digitally. In one implementation, a selectable attenuation is performed on a high-dynamic-range digital signal (e.g. 12 to 18 bits) before the signal is converted to a lower resolution (e.g. 4 bits) for further processing.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Henderson with Simic to incorporate the feature of: wherein 39the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits.  Both Henderson and Simic are considered analogous arts as they both disclose receivers configured to receive signals from a satellite in the presence of a jammer.  Henderson is very similar to the instant application as it already discloses and ADC to digitize an IF signal or I and Q signals at basebands as well as an anti-jam processor and an AGC. However, Henderson fails to disclose, wherein 39the ADC is a high precision ADC operating at or greater than 18 bits or . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 13, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dafesh (US 9654158 B2).

Regarding claim 11, Dafesh discloses 
A narrowband antijam (AJ) signaling system (Paragraph 244, “Anti jam receivers, in which the present circuits and methods can facilitate resistance to a wide variety of potential jamming sources, whether such sources are intentional or unintentional, including consumer goods that can radiate unauthorized energy into critical military use bands.”), comprising: 
an AJ processor configured to suppress a jammer power down to a level of a noise floor of the narrowband AJ signaling system (Paragraph 48, “Optional threshold circuit 110 can be configured so as to compute the amplitude, average amplitude, and amplitude residual determined from the difference between the amplitude and the average amplitude, or optional threshold circuit 110 can be configured so as to accept the amplitude and amplitude residual that is computed by interference suppression circuit or some other circuit 120 [tantamount to AJ processor] in receiver 10. Optional threshold circuit 110 can be configured so as to provide a gating signal to control the signal values going into interference suppression circuit 120 and/or can be configured so as to provide a second gating signal to bypass interference suppression circuit 120 based upon the amplitude being below a predetermined value.”), wherein 
the AJ processor is placed between a high precision analog-to-digital (ADC) converter and a narrowband digital receiver (Fig. 3D depicts the Digital process placed between the AD and Signal Receiver), or 
the AJ processor is placed between the high precision ADC and a digital-to- analog converter (DAC) (FIG. 3E depicts the Digital processor placed between the A/D converter and the D/A converter).  

Regarding claim 12, Dafesh further discloses
The system of claim 11, wherein the narrowband digital receiver (Paragraph 214, “In some embodiments, the present circuits and methods suitably can be implemented using a digital processor. Devices in the receiver capable of performing some or all actions of the processor illustrated in FIGS. 5E-5F or the circuits illustrated in FIGS. 5A and 5D can include a field programmable gate array (FPGA), application specific integrated circuit (ASIC), central processor unit (CPU), graphics processor unit (GPU), or other similar digital processing device.”) comprises 
40an acquisition circuit configured to process received signals by time sharing physical multiply and accumulate operations to select an optimal coherent integration period (Paragraph 220, “FIG. 5H schematically illustrates selected components of another exemplary interference suppression circuit [tantamount to “acquisition circuit” for use in reducing an interference signal that spectrally overlaps a desired signal based on based on clustering the amplitudes of the signals, according to some embodiments of the present invention. The implementation illustrated in FIG. 5H excludes the use of thresholding. Again, for clarity of representation, delay lines for time-alignment are not illustrated. Note that the filters illustrated in FIGS. 5G-5H can be configured so as to include an adaptable integration window (time period over which averaging takes place) so as to be adaptable to multiple interference sources that may, in some cases, be constant only over short periods of time.”) for a given Jammer to Signal power ratio (Paragraph 222, “Additionally, for lower values of interference to signal ratio (I/S), L can be selected to be longer.”).  

Regarding claim 13, Dafesh further discloses
The system of claim 12, wherein the selection of the optimal coherent integration period is based on minimization of an acquisition time (Paragraph 227, “The circuit may have initialized a certain number of amplitude clusters (e.g., filters) using a histogram in a manner such as described above with reference to FIGS. 5I-5J, or any other suitable manner. Method 530 illustrated in FIG. 5K can include measuring the inter-cluster distances between all active clusters (531), e.g., at a defined time interval. Method 530 includes determining whether any two clusters are measured to have an inter-cluster distance that is less than a threshold T3 (532), e.g., by comparing each of the measured inter-cluster distances to threshold T3.”; therefore, minimization of an acquisition time is based on the threshold).  

Regarding claim 19, Dafesh discloses 
A method, comprising: 
digitizing a narrowband satellite signal at a sample rate of Fs samples per second (FIG. 2C displays digitized signal; Paragraph 76, “FIG. 2C shows amplitude samples computed in real time at a 122 million sample per second rate, and it can be seen that although the average amplitude is approximately constant at a value 1000, there are times near symbol transitions that the amplitude deviates dramatic”); 
obtaining an estimate of a signal-to-noise power spectral density (Paragraph 109, “In some embodiments, interference suppression circuit 320 also includes circuitry, e.g., optional filter parameter adapter 326, configured to adaptively adjust linear time domain filter 323, e.g., so as to minimize an interference to noise ratio (INR) or to maximize a carrier power to noise spectral density ratio (C/No) or a signal to noise ratio (SNR).”); 
42selecting an optimal coherent integration time, wherein the optimal coherent integration time is configured to minimize a Time to First Acquisition (TTFA) or a dwell period (Paragraph 227, “The circuit may have initialized a certain number of amplitude clusters (e.g., filters) using a histogram in a manner such as described above with reference to FIGS. 5I-5J, or any other suitable manner. Method 530 illustrated in FIG. 5K can include measuring the inter-cluster distances between all active clusters (531), e.g., at a defined time interval. Method 530 includes determining whether any two clusters are measured to have an inter-cluster distance that is less than a threshold T3 (532), e.g., by comparing each of the measured inter-cluster distances to threshold T3.”); 
processing one or more digitized signal at a clock rate that is N - Fs cycles per second to perform N operations every sample of an analog-to-digital (ADC) clock rate (Paragraph 208, “For example, cluster definition circuit 521 illustrated in FIG. 5A or the circuit illustrated in FIG. 5D can include N amplitude estimation circuits, such as FIR or IIR filters, configured to define respective amplitude clusters based on the values of the last F.sub.s*T.sub.i amplitude samples, where F.sub.s corresponds to the sample rate of the filter and T.sub.i corresponds to the window length (in time) over which the filter is determining the amplitude value. As one example, the following FIR filter can be used for each amplitude estimation circuit:”), wherein the processing of the one or more digitized signal is performed by a parallel correlator or a passive matched filter acquisition circuit (Paragraph 218, “Note that for clarity of representation, FIG. 5G does not show delay lines that can be provided in a hardware or software implementation so as to properly time-align the amplitude samples, amplitude estimates (cluster definitions), and phase samples. In some embodiments, the decision making block and the filters can incur some fixed amount of time when implemented, and the phase samples can be delayed to match.”); and 
selecting a correct time and frequency hypothesis, wherein the correct time and frequency hypothesis is configured to acquire a signal timing and frequency based on an optimized coherent integration period (Paragraph 220, “Again, for clarity of representation, delay lines for time-alignment are not illustrated. Note that the filters illustrated in FIGS. 5G-5H can be configured so as to include an adaptable integration window (time period over which averaging takes place) so as to be adaptable to multiple interference sources that may, in some cases, be constant only over short periods of time.”). 

Regarding claim 20, Dafesh further discloses 
The method of claim 19, wherein the operations include a plurality of multiply and accumulate operations that are performed at a rate that is faster than the incoming sample rate (Paragraph 220, “Note that the filters illustrated in FIGS. 5G-5H can be configured so as to include an adaptable integration window (time period over which averaging takes place) so as to be adaptable to multiple interference sources that may, in some cases, be constant only over short periods of time.”; therefore it would be obvious that these adaptable filters can sample faster than the incoming sample rate). 

Regarding claim 21, Dafesh further discloses
(Paragraph 147, "For power domain (A.sup.2) based interference suppression, the FFT or DFT of the p.sub.k samples can be obtained”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dafesh (US 9654158 B2) in view of FENGHAO (US 20130183921 A1).

Regarding claim 14, Dafesh discloses [Note: What Dafesh does not disclose is strike-through]
A system, comprising: 
a dual channel wide dynamic range radio frequency (RF) frond end (FIG. 3E depicts a dual channel RF front end) and automatic gain control (AGC) unit that receives a narrowband (Paragraph 149, “In some embodiments, the threshold can be selected to be a predetermined level above the interference free bins (for example, 10 times the average magnitude of such bins or can be determined by first measuring the average magnitude of such bins in an interference free environment, and then scaling the threshold according to the ADC attenuation resulting from automatic gain control.”; therefore, the AGC functionality is within the RD to IF Downconverter unit), wherein 
the dual channel wide dynamic range RF front end and AGC (FIG. 3 E depicts the RF to IF Downconverter [tantamount to the RF front end and AGC]) comprises a first quadrature downconverter (QDC) and a second QDC (Paragraph 120, “In the illustrative implementation illustrated in FIG. 3E, the signals are converted to and from I/Q (baseband) in the RF domain. In that implementation, the I and Q signals are digitized using two ADCs (one for I and one for Q), then processed directly by the processor without further translation. After passing through the processor, the processed I and Q signals are converted to the analog domain using two DACs. In both cases, the processor reduces the interference into the receiver.”),


FENGHAO discloses, 
the first QDC is configured to downconvert one or more spreading codes at an upper sideband (USB) above the carrier frequency of the BOC signal transmission (FIG. 1 and Paragraph 0004 “A complex mixer stage, or a complex mixer, such as the dual-carrier complex mixer illustrated in the middle of Fig. 1 is used to down-convert the two signals, the I-signal and the Q-signal, to baseband (BB). In other words, the I-signal and the Q-signal on the two carriers are down-converted to respective BB signals. The resulting BB signals are fed to Low Pass Filters (LPF 1-4) and Analogue-to-Digital Converters (ADC 1-4) for further processing. Eventually, as illustrated in Fig. 1, the dual carrier CIF mixer stage down-converts the dual carrier RF signals into quadrature Lower Side Band signals (LSI, LSQ) and quadrature Upper Side Band signals (USI, USQ). Here LS represents Lower Side band, US represents Upper Side band, and I and Q represent in-phase and quadrature-phase, respectively.), and 
the second QDC is configured to downconvert one or more spreading codes at a lower sideband (LSB) below said carrier frequency (FIG. 1 and Paragraph 0004 “A complex mixer stage, or a complex mixer, such as the dual-carrier complex mixer illustrated in the middle of Fig. 1 is used to down-convert the two signals, the I-signal and the Q-signal, to baseband (BB). In other words, the I-signal and the Q-signal on the two carriers are down-converted to respective BB signals. The resulting BB signals are fed to Low Pass Filters (LPF 1-4) and Analogue-to-Digital Converters (ADC 1-4) for further processing. Eventually, as illustrated in Fig. 1, the dual carrier CIF mixer stage down-converts the dual carrier RF signals into quadrature Lower Side Band signals (LSI, LSQ) and quadrature Upper Side Band signals (USI, USQ). Here LS represents Lower Side band, US represents Upper Side band, and I and Q represent in-phase and quadrature-phase, respectively.).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of: the first QDC is configured to downconvert one or more spreading codes at an upper sideband (USB) above the “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, the first QDC is configured to downconvert one or more spreading codes at an upper sideband (USB) above the carrier frequency of the BOC signal transmission, and the second QDC is configured to downconvert one or more spreading codes at a lower sideband (LSB) below said carrier frequency. FENGHAO discloses these features in FIG. 1 and Paragraph 0004 as mentioned above. The incorporation of these features would allow for the spectral analysis to be applied 

Regarding claim 15, the combination of Dafesh and FENGHAO discloses 
The system of claim 14. However, Dafesh fails to disclose, wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component
FENGHAO discloses, 
wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component (FIG. 1 and Paragraph 0004 “A complex mixer stage, or a complex mixer, such as the dual-carrier complex mixer illustrated in the middle of Fig. 1 is used to down-convert the two signals, the I-signal and the Q-signal, to baseband (BB). In other words, the I-signal and the Q-signal on the two carriers are down-converted to respective BB signals. The resulting BB signals are fed to Low Pass Filters (LPF 1-4) and Analogue-to-Digital Converters (ADC 1-4) for further processing. Eventually, as illustrated in Fig. 1, the dual carrier CIF mixer stage down-converts the dual carrier RF signals into quadrature Lower Side Band signals (LSI, LSQ) and quadrature Upper Side Band signals (USI, USQ). Here LS represents Lower Side band, US represents Upper Side band, and I and Q represent in-phase and quadrature-phase, respectively.).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of: wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component. Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to 

Regarding claim 17, the combination of Dafesh and FENGHAO discloses 
The system of claim 15. However, Dafesh fails to disclose,  further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB; and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB.  
FENGHAO discloses,
further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB (Fig. 1 depicts a first pair of ADCs configured to digitize the I and Q components of the USB (i.e. USI and USQ)); and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB (Fig. 1 depicts a second pair of ADCs configured to digitize the I and Q components of the LSB (i.e. LSI and LSQ)).  
“The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB; and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB.  FENGHAO discloses 

Regarding claim 18, the combination of Dafesh and FENGHAO discloses
The system of claim 15. However, Dafesh fails to disclose, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low J/S. 
FENGHAO discloses,
a first antijam (AJ) signal processor (Paragraph 0054, “Moreover, those skilled in the art will appreciate that the functions explained herein below may be, completely or in part, implemented using software functioning in conjunction with a programmed microprocessor or general purpose computer. It will also be appreciated that while the CIF mixer stage technique is primarily described in the form of methods and apparatuses, the technique may also be embedded at least partially in a computer program product as well as in a system comprising a computer processor and a memory coupled to the processor, wherein the memory is encoded with one or more programs that may perform the function disclosed herein.) configured to receive the I and Q signal components for the USB (FIG. 1 depicts the I and Q components for the USB which then get further processed) and a second AJ signal processor (Paragraph 0054, “Moreover, those skilled in the art will appreciate that the functions explained herein below may be, completely or in part, implemented using software functioning in conjunction with a programmed microprocessor or general purpose computer. It will also be appreciated that while the CIF mixer stage technique is primarily described in the form of methods and apparatuses, the technique may also be embedded at least partially in a computer program product as well as in a system comprising a computer processor and a memory coupled to the processor, wherein the memory is encoded with one or more programs that may perform the function disclosed herein.) configured to receive the I and Q signal components for the LSB (FIG. 1 depicts the I and Q components for the LSB which then get further processed), both of which are configured to reduce an effect of the jammer resulting in a low J/S (Paragraph 0080, “Usually the frequency of the IF clock (f.sub.LO2) is very low, thus the phase skew may be ignored. In this case, if on each signal path the conversion gain of cascaded mixers is calibrated, and the IF clock signal phases are set as .theta..sub.1=.theta..sub.2=.phi., the image interference will be removed.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low J/S.
“The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low J/S. FENGHAO discloses these features when it states that it would be obvious to someone in the art to utilize a processor(s) in the receiver circuitry to analyze the signal outputs. As disclose in FIG. 1 of FENGHAO, the output signals from the ADCs can get further processed for interference reduction. This process of receiving the LSI, LSQ, USI and USQ signals and performing spectral .


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dafesh (US 9654158 B2) in view of FENGHAO (US 20130183921 A1) as applied to claim 15 above, and further in view of Simic (US 20090268788 A1).
Regarding claim 16, the combination of Dafesh and FENGHAO discloses
The system of claim 15. However, Dafesh fails to disclose, a first low pass anti-aliasing filter and a second low pass anti-aliasing filter is placed prior to digitization by a first dual channel high precision analog-to-digital converter (ADC) and a second dual channel high precision ADC both of which have 18 or more bits. FEHNGHAO discloses, a first low pass anti-aliasing filter and a second low pass anti-aliasing filter is placed prior to digitization by a first dual channel high precision analog-to-digital converter (ADC) and a second dual channel high precision ADC (Fig. 3A depicts a first and second low pass filter placed before digitization by an ADC). However, the combination of Dafesh and FENGHAO fails to disclose. However, the combination of Dafesh and FENGHAO fails to disclose,  further comprising: both of which have 18 or more bits. 
Simic discloses,
further comprising: both of which have 18 or more bits (Paragraph 0112, “Such attenuation may be performed on the signal in the analog domain and/or digitally. In one implementation, a selectable attenuation is performed on a high-dynamic-range digital signal (e.g. 12 to 18 bits) before the signal is converted to a lower resolution (e.g. 4 bits) for further processing.”). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh and FENGHAO with Simic to incorporate the feature of, further comprising: both of which have 18 or more bits.  Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals.  Simic is also considered analogous art as it discloses receivers configured to receive signals from a satellite in the presence of a jammer. The combination of Dafesh and FENGHAO fails to disclose that the ADCs being used both have 18 or more bits. This feature is disclosed by Simic. There are varying definitions for what is considered a high precision ADC and what is considered a low precision ADC. The applicant of the instant application has stated high precision ADCs to be one that operates at or greater than 18 bits. This is a precision that is programmable and depends on the kind of optimization of the results desired from the system. This feature is disclosed by Lin when it states that the high-dynamic-range digital signals are processed from 12 to 18 bits. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh and FENGHAO with Simic to incorporate the feature mentioned above and to make both ADCs to perform at 18 bits or greater. The incorporation of these features would allow for a more precise digitization of the signal and thus lead to a more efficient system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Betz (US 20040071200 A1) is considered pertinent art as it discloses signal processing architectures for the acquisition of a spectrum spread using long codes. Betz specifically Short time correlation values resulting from the correlation means 212 processing of the sideband data are non-coherently combined, then non-coherently integrated over time. In contrast, conventional acquisition processing methods would process both sidebands of the signal coherently. And since the resulting wideband correlation function has much closer spacing between the peak of the correlation function and the nearest zero, a much higher sampling rate would be required.” Therefore, the sampling rate of the coherently combined signals for acquisition processing can be higher than the incoming sample rate. 
Huang (US 20040213333 A1) is considered pertinent art as it discloses a multi-access receives utilizing ADCs for digesting demodulated spread signal. Huang discloses methods to digitize both narrow-band and wide-band signals to provide high resolution of the signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648